Citation Nr: 1422722	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA home loan guaranty benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The appellant served on active duty in the Army from April 9, 1987, to November 17, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision made by the Home Loan Eligibility Center in Winston-Salem, North Carolina.  

In addition to the paper claims file, the appellant has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of the VBMS claims file reveals a complete copy of the appellant's service personnel records, which were considered by the agency of original jurisdiction (AOJ) in the December 2010 supplemental statement of the case (SSOC), as it noted his military service.  The remainder of the documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The appellant had service in United States Army from April 9, 1987, to November 17, 1988, a period of 589 days.  

2.  Service connection has not been established for any disability.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702, 5303A (West 2002 & Supp. 2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the present case, however, where the facts are not in contention and the interpretation of the law is dispositive of the appeal, there is no further VCAA duty to notify or to assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).

Analysis

In April 2010, the appellant filed a claim seeking a VA Home Loan guaranty benefits as found at Chapter 37, Title 38, United States Code.  

The controlling law provides that a certificate of eligibility for VA home loan guaranty benefits is granted only to veterans who satisfy basic entitlement criteria.  The criteria, as found at 38 U.S.C.A. § 5303A, are as follows: (a) Notwithstanding any other provision of law, any requirements for eligibility for or entitlement to any benefit under this title or any other law administered by the Secretary that are based on the length of active duty served by a person who initially enters such service after September 7, 1980, shall be exclusively as prescribed in this title.

(b)(1) Except as provided in paragraph (3) of this subsection, a person described in paragraph (2) of this subsection who is discharged or released from a period of active duty before completing the shorter of- (A) 24 months of continuous active duty, or (B) the full period for which such person was called or ordered to active duty, is not eligible by reason of such period of active duty for any benefit under this title or any other law administered by the Secretary.

(b)(2) Paragraph (1) of this subsection applies- (A) to any person who originally enlists in a regular component of the Armed Forces after September 7, 1980; and (B) to any other person who enters on active duty after October 16, 1981, and has not previously completed a continuous period of active duty of at least 24 months or been discharged or released from active duty under section 1171 of title 10.

(b)(3) Paragraph (1) of this subsection does not apply- (A) to a person who is discharged or released from active duty under section 1171 or 1173 of title 10; (B) to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; (C) to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of this title; (D) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; (E) to benefits under chapter 19 of this title; (F) to benefits under chapter 30 or chapter 37 of this title by reason of - (i) a discharge or release from active duty for the convenience of the Government, as described in sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of this title; (ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(ii) of this title; (iii) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(v) of this title; or (iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in section 3011(a)(1)(A)(ii)(I) of this title; or (G) to benefits under chapter 43 of this title.

Under 38 U.S.C.A. § 3701, a VA home loan is also available to a "veteran," which in pertinent part, is defined as an individual serving on active duty or an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701(b)(4), (5)(A).

In this case, the appellant served in the United States Army from April 9, 1987, to November 17, 1988, which is a period of 589 days.  According to the DD Form 214, the appellant was discharged under honorable conditions.  In the "remarks section," the appellant's separation was noted to be a result of unsatisfactory performance.  He was not transferred to any reserve assignment.  No further details are provided on this Form.  

After considering the evidence of record, the Board finds the appellant does not meet the basic eligibility requirements under either 38 U.S.C.A. § 5303A(b)(1) or 38 U.S.C.A. § 3701.

In this case, the appellant entered service after September 7, 1980 and did not complete a continuous period of active duty of at least 24 months.  These facts are not in dispute, as the appellant has acknowledged that he did not complete a full two-year term in the Army and he has not alleged any additional periods of service that have not been recognized by VA.  As noted, the appellant served from April 9, 1987 to November 17, 1988, for a period of approximately 589 days or 19 months and eight days.  As such, the appellant does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1).  

As for exceptions to the basic eligibility requirements under 38 U.S.C.A. § 5303A, the Board observes that the provisions of 38 U.S.C.A. § 5303A(b)(3)(A-E, and G) do not apply in the appellant's case.  In particular, the appellant (1) was not discharged or released from active duty under Title 10 under Section 1171 or 1172; (2) was not discharged or released from active duty for a disability incurred or aggravated in line of duty; (3) was not found to have had a disability that the Secretary has determined to be compensable under chapter 11 of Title 38; (4) is not utilizing the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) is not seeking benefits under Chapter 19 or Chapter 43 of Title 38.

The Board notes the appellant asserts that the only reason he did not complete a full two year term in the Army is because he injured his back during service, which resulted in him not being able to perform his duties.  The appellant has not asserted that he ever claimed service connection for a back disorder or that VA has granted service connection for any such back disorder.  Instead, review of the home loan benefits file, as well as the electronic VA records, does not indicate that the appellant has applied for, or been awarded, service connection for a back disability.  Parenthetically, the Board notes that the appellant has disagreed with an October 2013 rating decision that denied service connection for psoriasis.  He was recently provided an SSOC, dated May 2014, addressing this issue.  He has not yet perfected an appeal as to this issue; however, the appellant has 60 days from the date of issuance of the SSOC to perfect an appeal by submitting a substantive appeal.  See 38 C.F.R. § 20.302(b).  Despite the foregoing, there is no evidence showing that service connection has been established for any disability, including a back disability.  

In fact, while the appellant has asserted that he was discharged from service as a result of a back injury incurred during service, the appellant's service personnel records reflect that he received three Article 15s in service, which supports a finding that he was separated from service due to unsatisfactory performance, as reflected on his DD Form 214, as opposed to an injury incurred during service.  

The Board notes that the exception under 38 U.S.C.A. § 5303A(b)(3)(F) does pertain to benefits under Chapter 37, Title 38, United States Code - the very benefits the appellant seeks in this case; however, the appellant was not discharged from active duty for a medical condition which preexisted service on active duty and which the Secretary determined was not service connected; was not involuntary discharged or released from active duty for the convenience of the Government as a result of a reduction in force; and was not discharged or released from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as described at section 3011(a)(1)(A)(ii)(I) of Title 38.  

Also, the appellant is not currently serving on active duty and does not have at least six years in the Selected Reserve; therefore, he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  

Accordingly, the appellant's service does not qualify him for "Veteran" status for purposes of VA home loan benefits, as he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. §§ 3701, 3702.  Thus, he is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.  Indeed, the law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the appellant is not eligible for VA home loan benefits.  Thus, the claim for eligibility for VA home loan benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for eligibility for VA home loan guaranty benefits is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


